DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

With respect to claims 20, since the metes and bounds of "computer readable storage medium” does not positively limit the invention to non-transitory media, the "computer readable storage medium" is thus interpreted to include a transitory type medium; as such the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore the claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not combination of substances and therefor not a composition of matter.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhry (Pub. No.: US 20170201445 A1).
As to claim 1, Chaudhry teaches An apparatus comprising: a processor (paragraph [0043]); and a memory that stores code executable by the processor to: 
determine a content element to be presented, the content element hosted at a remote location (fig. 5, 505, “display elements”);
determine an amount of network bandwidth that is necessary to present the content element from the remote location (fig. 5, 505); and 
present the content element in response to the amount of network bandwidth that is necessary to present the content satisfying a predefined network bandwidth (fig. 5, 510 and 515).
As to claim 2, Chaudhry teaches wherein the code is further executable by the processor to: determine a type of the content element (paragraph [0052], for example video type); and
determine the amount of network bandwidth that is necessary to present the content based on the determined type of the content element (paragraph [0052], i.e. highest bandwidth range).
As to claim 4, Chaudhry teaches wherein the predefined network bandwidth is one of a plurality of predefined network bandwidths that are each associated with a particular type of content element (paragraph [0071]).
As to claim 5, Chaudhry teaches wherein the predefined network bandwidth is associated with one or more of a user account, a network location, a network connection type, an application, an operating system, a web page, and a device (paragraph [0066], network connection type).
As to claim 6, Chaudhry teaches wherein the content element comprises content presented on a social media feed that is hosted by a social media network (fig. 8A and paragraph [0040]).
As to claim 7, Chaudhry teaches determine an order to present a plurality of content on the social media feed according to the network bandwidth that is necessary to present each of the plurality of content elements (paragraph [0083], i.e. text based elements are displayed prior to other high-bandwidth elements).
As to claim 14, the claim limitations are substantially similar to claim 1. Please refer to claim 1 above.

As to claim 17-18, the claim limitations are substantially similar to claims 6-7, respectively. Please refer to each respective claim above.
As to claim 20, the claim limitations are substantially similar to claim 1. Please refer to claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (Pub. No.: US 20170201445 A1) in view of Zaffino et al (Pub. No.: US 20100125610 A1).
As to claim 3, Chaudhry does not explicitly teach determining content type based on associated metadata.
However, in an analogous art (content download) Zaffino teaches 
type of the content element is determined according to one or more of metadata associated with the content element and a dynamic scan of at least a portion of the content element (paragraph [0036]).

As to claim 15, Chaudhry teaches determining the amount of network bandwidth that is necessary to present the content based on a determined type of the content element (paragraph [0052]).
Chaudhry does not explicitly teach determining content type based on associated metadata.
However, in an analogous art (content download) Zaffino teaches 
determining a type of the content element, the type determined according to one or more of metadata associated with the content element and a dynamic scan of at least a portion of the content element (paragraph [0036]).
Based on Chaudhry in view of Zaffino, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining content type based on associated metadata (taught by Zaffino) with selectively presenting content based on network bandwidth (taught by Chaudhry) in order to facilitate accurately identifying the type of content.

Claims 8-10, 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (Pub. No.: US 20170201445 A1) in view of Doyle et al (Pub. No.: US 20120215839 A1).
As to claim 8, Chaudhry teaches insert content to the social media feed, receive input from a user for the content to be presented in the social feed (figs 8A-8C). 
Chaudhry does not teach inserting selectable placeholder for content not satisfying the bandwidth.
However, in the same field of endeavor (network-aware content download) Doyle teaches 
insert a placeholder in a media feed where the content element would be presented in response to the content element not being presented due to the network bandwidth that is necessary to present the content element not satisfying the predefined network bandwidth (paragraph [0065], “content stub” teaches a placeholder and paragraph [0026]);
receive input from a user within the placeholder for forcing the content element to be presented in the media feed (paragraph [0060]); and
present the content element at a location of the placeholder in response to the received input (paragraph [0060]).
Based on Chaudhry in view of Doyle, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate inserting selectable placeholder for content not satisfying the bandwidth (taught by Doyle) with selectively 
As to claim 9, Chaudhry does not teach exceptions for presenting content regardless of network bandwidth.
However, in the same field of endeavor (network-aware content download) Doyle teaches present the content element, even though the amount of network bandwidth that is necessary to present the content element does not satisfy the predefined network bandwidth, in response to one or more characteristics of the content element satisfying one or more exceptions for presenting the content element (paragraphs [0024]-[0025], “a content source (e.g., all content from a manager/boss may be downloaded regardless of network connection speed”).
Based on Chaudhry in view of Doyle, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate exceptions for presenting content regardless of network bandwidth (taught by Doyle) with selectively presenting content based on network bandwidth (taught by Chaudhry) in order to make sure important contents are not missed which improve system reliability.
As to claim 10, Doyle further teaches wherein the one or more characteristics comprises determining one or more of that the content is user-defined content, that the content is ad-supported content, and that the content is uploaded by a known user (paragraphs [0024]-[0025], i.e. uploaded by a known user). The limitations of claim 10 are rejected in view of the analysis of claim 9 above, and the claim is rejected on that basis.

However, in the same field of endeavor (network-aware content download) Doyle teaches presentation of the content element is further determined based on whether a speed of a network connection with the remote location satisfies a speed threshold (paragraph [0025]).
Based on Chaudhry in view of Doyle, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate presenting content based on speed threshold (taught by Doyle) with selectively presenting content based on network bandwidth (taught by Chaudhry) in order to adaptively presenting content based on current network conditions which will result in a better user experience.
As to claim 13, Chaudhry does not teach presenting content based on load threshold.
However, in the same field of endeavor (network-aware content download) Doyle teaches presentation of the content element is further determined based on whether a load on a network connection satisfies a load threshold (paragraph [0025], “…a minimum communication resource utilization availability (e.g., processor usage, number of ports, etc.)…”).
Based on Chaudhry in view of Doyle, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate presenting content based on load threshold (taught by Doyle) with selectively presenting content based on network bandwidth (taught by Chaudhry) in order to adaptively presenting content based on current network conditions which will result in a better user experience.
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (Pub. No.: US 20170201445 A1) in view of Briscoe et al (Pub. No.: US 20080049614 A1).
As to claim 11, Chaudhry does not explicitly teach prompting the user to define the bandwidth if not defined.
However, in an analogous art (data networks) Briscoe teaches prompt a user to define the predefined network bandwidth in response to determining that the predefined network bandwidth is not defined (paragraph [0277]).
Based on Chaudhry in view of Briscoe, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate prompting the user to define the bandwidth if not defined (taught by Briscoe) with selectively presenting content based on network bandwidth (taught by Chaudhry) in order to use the input bandwidth if the network bandwidth can’t be determined which will make the system more flexible. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brooks et al. (Pub. No.: US 20080192820 A1), teaches delivering content based on required bandwidth , 14 and 20. Please see at least paragraph [0194] and figs. 3a-3d.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        8/13/2021